NUMBER 13-16-00644-CV

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                     IN THE INTEREST OF L.L.O., A CHILD


                    On appeal from the 357th District Court
                         of Cameron County, Texas.


                                 ORDER OF ABATEMENT

                  Before Justices Rodriguez, Garza and Longoria
                                Order Per Curiam

     Appellant, the Office of the Attorney General of Texas (“the AG”), appeals an order

reducing appellee E.O.’s child support obligation to $0.00 a month.1 This cause is before

the Court on the AG’s Motion to Abate the Appeal for Findings of Fact and Conclusions

of Law.


      1   We use initials for the parent of the minor in an effort to protect the minor’s identity.
      On August 30, 2016, the trial court issued its Order in Suit to Modify Child Support

that reduced appellee’s child support obligation. The AG filed a request for findings of

fact and conclusions of law on September 9, 2016. The trial court did not respond. The

AG filed a notice of past due findings and conclusions on October 4, 2016. The AG now

appeals the trial court’s judgment. In its motion to abate, the AG argues that given the

circumstances of the case it is left to guess at the legal and factual reasons for the trial

court’s judgment.

      When properly requested, the trial court has a mandatory duty to file findings of fact

and conclusions of law. See TEX. R. CIV. P. 296. The failure of the trial court to file

findings and conclusions after a proper request is presumed harmful unless the record

affirmatively shows that the complaining party suffered no injury. Tenery v. Tenery, 932
S.W.2d 29, 30 (Tex. 1996) (per curiam). In this context, error is harmful if it is prevents

an appellant from properly presenting a case to the appellate court. TEX. R. APP. P.

44.1(a)(2); see Tenery, 932 S.W.2d at 30.            The test for harm is whether the

circumstances of the case would require the appellant to guess at the reasons for the trial

court’s decision. Nicholas v. Envtl. Sys. (Int'l) Ltd., 499 S.W.3d 888, 894 (Tex. App.—

Houston [14th Dist.] 2016, pet. denied); Sagemont Plaza Shopping ex rel. O'Connor &

Associates, Inc. v. Harris County Appraisal Dist., 30 S.W.3d 425, 427 (Tex. App.—Corpus

Christi 2000, pet. denied).

      The record reflects that the AG requested findings and conclusions within the

twenty-day period allowed by rule, and filed a notice of past due findings and conclusions

within thirty days of filing the original request.   See TEX. R. CIV. P. 296, 297.      On


                                             2
reviewing the record, we find that the matters in question concerning the trial court’s

modification of appellee’s child-support obligation are disputed, and the reasons for the

trial court’s ruling are not obvious from the record. The trial court’s failure to file the

requested findings of fact and conclusions of law therefore harmed the AG by preventing

it from properly presenting the case to this Court. See TEX. R. APP. P. 44.1(a)(2). When

harm results from the trial court’s failure to file findings and conclusions, the proper

remedy is to abate the case for the trial court to correct its error pursuant to Texas Rule

of Appellate Procedure 44.4(b). Busch v. Hudson & Keyse, LLC, 312 S.W.3d 294, 298

(Tex. App.—Houston [14th Dist.] 2010, no pet.); see TEX. R. APP. P. 44.4(b).           We

accordingly GRANT the AG’s motion, abate this appeal, and remand it so that the trial

court can prepare and file findings of fact and conclusions of law. See TEX. R. APP. P.

44.4(b). The trial court shall cause its findings and conclusions to be included in a

supplemental clerk’s record. The supplemental clerk’s record shall be filed with the Clerk

of this Court within twenty days of the date of this order.

      It is so ORDERED.



                                                                      PER CURIAM



Delivered and filed the
4th day of January, 2017.




                                              3